Citation Nr: 1110692	
Decision Date: 03/17/11    Archive Date: 03/30/11

DOCKET NO.  06-18 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Portland, Oregon


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for right knee status post anterior cruciate ligament reconstruction and medical meniscectomy, from November 28, 2007. 

2.  Entitlement to a rating in excess of 10 percent for right knee degenerative arthritis, from November 28, 2007.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1981 to February 1986.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2005 rating decision in which the RO continued a 20 percent rating for a right knee disability, including status post anterior cruciate ligament reconstruction and medial meniscectomy with degenerative joint disease.  In April 2005, the Veteran filed a notice of disagreement.  A statement of the case (SOC) was issued in May 2006, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2006.

In June 2009, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is of record.

In March 2010, the Board denied the Veteran's claim for a rating in excess of 20 percent for a right knee disability, including status post anterior cruciate ligament reconstruction and medial meniscectomy with degenerative joint disease, for the period from June 1, 2004 through November 27, 2007.  At that time, the Board remanded the matter of a rating in excess of 20 percent for service-connected right knee disability to the RO (via the Appeals Management Center (AMC), in Washington, D.C.) for further action.  After accomplishing the requested action, the AMC granted a separate 10 percent rating for mild degenerative arthritis of the right knee, effective November 28, 2007, but continued the previously assigned 20 percent rating from November 28, 2007 (as reflected in an October 2010 rating decision and supplemental SOC (SSOC)).

In light of the AMC's actions,  the Board has recharacterized the appeal as now encompassing claims for a rating in excess of 20 percent for right knee status post anterior cruciate ligament reconstruction and medial meniscectomy, from November 28, 2007, and for a rating in excess of 10 percent for degenerative arthritis of the right knee, from November 28, 2007 (as reflected on the title page).  See also AB v. Brown, 6 Vet. App. 35, 38 (1993) (emphasizing that a veteran is presumed to seek the maximum available benefit for a disability).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim on appeal have been accomplished. 

2.  Since November 28, 2007, the Veteran's right knee status post anterior cruciate ligament reconstruction and medical meniscectomy has been manifested by no more than moderate instability.

3.  Since November 28, 2007, the Veteran's right knee arthritis has been manifested by minimal degenerative changes resulting in, at worst, range of motion from normal (0 degrees) on extension to 100 degrees on flexion.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 20 percent for right knee status post anterior cruciate ligament reconstruction and medical meniscectomy, from November 28, 2007, are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5257(2010).

2.  The criteria for a rating higher than 10 percent for right knee degenerative arthritis, from November 28, 2007, are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, DCs 5003, 5260, 5261 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

As noted in the Board's prior decision, in this appeal, a February 2005 pre-rating letter provided notice to the Veteran regarding what information and evidence was needed to substantiate the claim for an increased rating, as well as what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA.  The February 2005 letter also notified the Veteran that she could send VA information that pertained to her claim.  The February 2005 letter-which meets Pelegrini's content of notice requirements-also meets the VCAA's timing of notice requirements.  

Post rating, a May 2008 provided the Veteran with information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  After issuance of above-described notice, and opportunity for the Veteran to respond, the October 2010 SSOC reflects adjudication of what the Board has now construed as two distinct claims.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file for the period since November 28, 2007 consists of private treatment records, and reports of VA examination in November 2007 and September 2010.  Also of record and considered in connection with the appeal is the transcript of the Veteran's June 2009 Board hearing, along with various written statements provided by the Veteran and her representative, on her behalf.  The Board also finds that no additional RO action to further develop the record in connection with either claim is warranted.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters on appeal, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Factual Background

As indicated, the Board's prior decision addressed the period from the June 1, 2004 claim for increase through November 27, 2007.  

On VA examination on November 28, 2007, the examiner noted a history of right knee anterior cruciate ligament reconstruction times two and a medial meniscus tear.  The Veteran reported symptoms of daily pain, swelling, morning stiffness, crepitation, popping of the knee, and chronic loss of range of motion.  She indicated that repetitive movement increased the pain.  There was no locking, but she did indicate near collapse of the knee.  She noted that she experienced pain going up and down steps and after standing on her feet for long periods of time.  There were no flare-ups of pain.  

On physical examination, there were surgical scars present consistent with anterior cruciate ligament reconstruction.  There was no effusion or erythema.  There was tenderness along the medial joint line, but no synovial thickening.  The Veteran had 2+ crepitation and one-half inch of atrophy in the right quadriceps compared to the left.  There was pain on repetitive movement without additional motion loss.  Active range of motion was from 0 to 120 degrees.  There was no lateral collateral, medial collateral, or cruciate ligament laxity identified.  McMurray's maneuver was negative.  An x-ray was consistent with postoperative changes as well as degenerative joint disease.  The examiner noted that he would not expect flare-ups to result in additional motion loss, fatigue, or incoordination.  He determined there would be moderate difficult working her current job due to the knee disability.  The assessments were anterior cruciate ligament tear, status post reconstruction, medial meniscus tear, degenerative joint disease and quadriceps atrophy of the right knee.

During the June 2009 Board hearing, the Veteran testified about her multiple right knee surgeries since service.  She reported that she alternates esr two different types of braces on the knee-one to stabilize the ACL, and the other for the medial meniscus.  She indicate that, due to problems with the knee, she had problems performing the duties of her job as as a corrections officer-to include going up and down stairs-but that she had gotten a job as a correctional counselor.  She reported daily pain, described as from 8 to 10 on a scale of 1 to 10.  Other right knee symptoms reported included a tendency to hyperextend the knee, the inability to kneel, and catching of the knee.  She indicated that her right knee had worsened since the last VA examination in November 2007.

Private medical reports from Kaiser Hospital track the Veteran's knee complaints after November 2007.  In August 2009, a history of multiple knee surgeries and pain with activity was noted.  The Veteran reported that the knee was stiff in the morning and after sitting.  She indicated that the knee clicks, but did not give way as much as prior to surgery.  On observation, the knee had multiple scars and was tender to palpation medially.  An x-ray revealed mild degenerative change in the medial and anterior compartments, osteopenia, and postsurgical changes.  In September 2009, the Veteran complained of gradually increasing right medial knee pain.  Range of motion testing revealed flexion to 122 degrees.  There was slight quadriceps atrophy on the right.  A rehabilitation plan was discussed and implemented.  In October 2009, knee injections and possible surgery was discussed, though it was noted that her age was a consideration against surgery.  An examination of the right knee revealed no effusion or bruising.  Range of motion was from zero to 125 degrees if pushed.  The knee was stable to varus and valgus and Lachman.  There was medial and lateral joint line tenderness and patellar crepitus.  McMurray's testing was positive medially.  In December 2009, pain and stiffness in the morning and after prolonged activity was noted.  

Pursuant to the Board's prior remand, the Veteran was afforded another examination in September 2010.  On examination, the Veteran continued to report that her knee symptoms were significantly worse than before.  She reported that she was told two years prior that she could not longer work as a correction officer.  As a result, she changed positions and took a pay cut.   She described severe pain on a regular basis, ranging from 8 to 10 on a scale of 1 to 10, with flare-ups of pain to 10 every day.  The Veteran further reported that by the end of the day, her knee hurts so much that she has difficulty walking her dog after a work day.  She also endorsed symptoms of locking and giving way.  The examiner noted that she did not experience any true locking of the knee or true instability; rather, it gave way due to pain.  The Veteran also described lost range of motion, strength, and endurance across the knee.  The Veteran also wore an anterior cruciate ligament stabilizing knee brace, but she did not use a cane or crutch.  She took medication for the pain.  The Veteran also noted that her lifestyle had significantly decreased in terms of activities and that she could no longer exercise.

On physical examination, the Veteran ambulated with a slight antalgic and quad-avoidance gait on the right lower extremity.  The examiner also observed that the Veteran had several well-healed scars that were asymptomatic.  There was no effusion, though the Veteran reported that swelling was more likely later in the day.  Range of motion was from 0 to 100 degrees.  While she did have pain with range of motion, with three repetitions there was no change in range of motion secondary to pain, lack of strength, endurance, or coordination.  There was tenderness throughout the patellofemoral joint with patellofemoral crepitus.  There was also medial and lateral joint line tenderness.  The knee was stable on varus/valgus, Lachman's, and posterior drawer tests.  She had a positive McMurray's click test with medial pain and apprehension.  Strength was 4 out of 5 in the right quadriceps compared to the left.  Three centimeter quadriceps atrophy on the right was present.  An X-ray showed osteopenia, postoperative changes of the anterior cruciate ligament repair, intact hardware, stable mild degenerative changes, and new tiny suprapatellar effusion.  A diagnosis of right knee degenerative joint disease status post multiple surgeries including anterior cruciate ligament reconstruction and revision anterior cruciate ligament reconstruction.

The examiner noted that the natural history of an anterior cruciate ligament deficient knee with meniscal damage is to progress to degenerative arthritis.  He found that the Veteran's symptoms were now consistent with degenerative arthritis, also supported by x-ray.  While he found that her knee condition did not render her unemployable, he noted that it significantly impacted her job opportunities.  He indicated that she may seek further opinion to undergo further surgery in the future that may involve a knee replacement.  

In a July 2010 statement, the Veteran noted that she had to give up her previous job as a corrections officer, as she could no longer perform many job functions due to knee swelling and pain.  She reported that she was unable to participate in self-defense tactics or firearms training.  She indicated that she now worked in a different position at the prison, and took a 6 percent pay cut as a result.  Also, she described constant pain, even when walking the dog, and difficulty kneeling.  She claimed that her doctors at Kaiser told her that she now has bursitis and she received cortisone shots.  The Veteran also described other treatment, including medications and acupuncture.


III.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 506 (2007).  The following analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Historically, by rating action issued in April 2005, the RO continued a 20 percent rating for a right knee disability, including status post anterior cruciate ligament reconstruction and medial meniscectomy with degenerative joint disease under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5257.  As noted above, the Board continued this 20 percent rating through November 27, 2007.  In October 2010, the AMC assigned a separate 10 percent rating based upon degenerative arthritis of the right knee under DC 5003, effective November 28, 2007.


A.  Right Knee Status Post Anterior Cruciate Ligament Reconstruction 
and Medial Meniscectomy

The RO assigned the 10 percent rating the original service connected disability under Diagnostic Code 5257, for rating "other" impairment of the knee, such as recurrent subluxation or lateral instability.  Under DC 5257, a 10 percent rating is warranted when impairment of the knee is slight, a 20 percent rating is warranted when impairment of the knee is moderate, and a 30 percent rating is warranted when impairment of the knee is severe.  38 C.F.R. § 4.71a..

Considering the pertinent facts in light of the above, the Board finds at no time since November 28, 2007, has the Veteran's status post anterior cruciate ligament reconstruction and medial meniscectomy of the right knee warranted more than the assigned 20 percent rating.

In this regard, the medical evidence since November 28, 2007 indicates no more than slight to moderate instability.  The November 2007 VA examination report reveals no lateral collateral, medial collateral, or cruciate ligament laxity.  While the September 2010 VA examination report and private medical records reflect positive McMurray's tests, the knee was stable to varus/valgus, Lachman, and posterior drawer tests.  Moreover, the September 2010 VA examiner commented that the Veteran did not experience true instability; rather, her knee gave way due to pain.

The medical evidence outlined above clearly demonstrates that the Veteran's right knee status post anterior cruciate ligament reconstruction and medial meniscectomy has been manifested by, at most, overall moderate instability, as contemplated in the 20 percent assigned under DC 5257.

The Board has also considered other potentially applicable diagnostic codes for rating instability (or, disability comparable to instability), but finds that no higher rating is assignable.  DC 5259 for removal of semilunar cartilage, symptomatic, and DC 5263 for genu recurvatum only provide for 10 percent ratings.  Moreover, while  ratings higher than 20 percent are assignable under DC 5258, as the disability does not involve dislocated cartilage, that diagnostic code is not applicable .  See 38 C.F.R. § 4.71a.

B.  Right Knee Degenerative Arthritis

The RO assigned the 10 percent rating for right knee degenerative arthritis under DC 5003, for degenerative arthritis.  Under that diagnostic code, degenerative arthritis established by X-ray findings is evaluated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint involved (here, DCs 5260, and 5261).  

Standard range of knee motion is from 0 degrees (on extension) to 140 degrees (on flexion).  See 38 C.F.R. § 4.71, Plate II.

Under DC 5260, a noncompensable rating is assigned for flexion limited to 60 degrees.  A rating of 10 percent requires limitation of flexion to 45 degrees.  A rating of 20 percent requires limitation of flexion to 30 degrees, and a rating of 30 percent requires limitation of flexion to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.

Under DC 5261, a rating of 10 percent requires limitation of extension to 10 degrees.  A rating of 20 percent requires limitation of extension to 15 degrees. A rating of 30 percent requires limitation of extension to 20 degrees.  A rating of 40 percent requires limitation of extension to 30 degrees, and a rating of 50 percent requires limitation of extension to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.

The VA General Counsel has  held that separate ratings under 38 C.F.R.
§ 4.71a, DC 5260 (limitation of flexion of the leg) and DC 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

Considering the pertinent facts in light of the above, the Board finds a rating greater than 10 percent for arthritis of the right knee is not warranted at any time since November 28, 2007.

As noted above, arthritis of the knee may be rated on the basis of limitation of motion under DCs 5260 and/or 5261.  Here, however, the VA examination reports and private medical records do not indicate limitation of flexion or extension such as to warrant a compensable rating.  To warrant a rating higher than 10 percent under DC 5260, the medical evidence must show flexion limited to 30 degrees or less.  At worst, flexion of the right knee has been limited to 100 degrees, which is consistent with a noncompensable rating under DC 5260.  Likewise, extension measurements are consistent with no more than a 0 percent (noncompensable) rating under DC 5261.

The Board also notes, however, that when evaluating musculoskeletal disabilities, VA may, in addition to applying scheduler criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

The record reflects that the Veteran's difficulties with her right knee have included complaints of pain, increased during flare ups.  The Board observes that, given the Veteran's painful-albeit, noncompensable-right knee motion, and other symptoms, the 10 percent rating assigned appears to be consistent with DeLuca, 38 C.F.R. §§ 4.40, 4.45, and 4.59 (recognizing the intention of the rating schedule to recognize actually painful, unstable, or misaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint).  See also 38 C.F.R. § 4.71a, Diagnostic Code 5003.  The medical evidence since November 28, 2007 simply does not reflect any additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups to warrant more than the 10 percent rating assigned.  As such, the Board finds that the DeLuca factors (noted above) provide no basis for assignment of a rating in excess of 10 percent during the period in question.

The Veteran's arthritis  also is not shown to involve any other factor(s) that would warrant evaluation of the disability under any other provision(s) of the rating schedule.

C.  Both Disabilities

The above determinations are based on application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point since November 28, 2007, has either right knee disability under consideration been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321 (cited to in the May 2006 SOC).

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R.   § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R.    § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step:  a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that schedular criteria are adequate to rate each disability under consideration.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment.  Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate the disabilities.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R.  § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

For the foregoing reasons, the Board concludes that that there is no basis to assign staged ratings, pursuant to Hart, for either right knee status post anterior cruciate ligament and medical meniscectomy or for right knee degenerative arthritis, and that each claim for higher rating, from November 28, 2007, must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of any higher rating for the disabilities, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A rating in excess of 20 percent for right knee status post anterior cruciate ligament reconstruction and medical meniscectomy, from November 28, 2007, is denied

A rating in excess of 10 percent for right knee degenerative arthritis, from November 28, 2007, is denied.


____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


